Citation Nr: 0213898	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-08 407	)	DATE
	)
	)                            

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to June 
1969, including two tours in the Republic of Vietnam during 
the Vietnam conflict.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which effectuated a Board grant of 
service connection for post-traumatic stress disorder and 
assigned an initial disability evaluation of 30 percent 
thereto.  The Board initially reviewed the assignment of the 
initial disability evaluation in March 2001 and determined 
that additional development was required.  The Board again 
reviewed the issue on appeal in August 2001 and increased the 
evaluation to 50 percent.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Upon joint motion for remand, the Court 
issued an order on April 12, 2002, vacating the Board's 
denial of an initial rating higher than 50 percent and 
remanding that portion of the veteran's claim for additional 
consideration.  

Upon receipt of the Court's order, the Board notified the 
veteran and his attorney that additional evidence in support 
of the claim could be submitted.  In September 2002, the 
veteran's attorney submitted a letter brief and new medical 
evidence and requested that the issue on appeal be considered 
based on the evidence of record.  Therefore, this matter is 
properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has been unable to obtain or retain 
employment as a result of his post-traumatic stress disorder 
since at least February 1995.



CONCLUSION OF LAW

The schedular criteria for a 100 percent initial disability 
evaluation for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.16, 4.132, Diagnostic Code 9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the evidence 
required to substantiate his claim in a statement of the case 
and two supplemental statements of the case.  The Board finds 
that the information provided to the veteran specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
number of physical examinations.  It appears that all known 
and available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran was afforded the opportunity to testify 
before an RO hearing officer and/or a member of the Board, 
but declined to do so in conjunction with this claim on 
appeal. He has, however, actively participated in the 
development of the claim.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which sets forth the criteria for evaluating 
post-traumatic stress disorder using a general rating 
formula for mental disorders outlined in Diagnostic Code 
9440.  The general rating formula for mental disorders is as 
follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships...........................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

Prior to a change in the regulations effective November 7, 
1996, however, the criteria for evaluating post-traumatic 
stress disorder were set out in 38 C.F.R. Section 4.132, 
Diagnostic Code 9411, as follows:

The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment........................................................100 percent


Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment...........................70 percent

Ability to establish and maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable 
industrial impairment...50 percent

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, 
and reliability levels as to produce definite 
industrial impairment.... ........................................................................30 
percent

Less than the criteria for the 30 percent rating 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment..........................................................10 percent

There are neurotic symptoms which may somewhat 
adversely affect relationships with others but 
which do not cause impairment of working 
ability......................................................0 percent

The Court has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a precedent opinion, VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  In the event that it is determined that 
the prior version is more favorable, then the Board should 
apply the former provision to periods both before and after 
the effective date of the regulatory change.  Also, as a 
factual matter, it is certainly possible that a claimant may 
be entitled to an increased rating prior to and independent 
of an intervening change to the rating schedule under then-
existing rating criteria.  See VAOPGCPREC 3-2000 (April 10, 
1999).

Following a review of the record, the Board finds that 
because the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder was pending at 
the time of the regulatory change to the rating formula for 
that disorder and this appeal stems from the assignment of an 
initial evaluation, he is entitled to have both criteria 
reviewed.  Consequently, the Board finds that the rating 
schedule in effect on the effective date of the veteran's 
grant of service-connected benefits, February 7, 1995, is 
more beneficial to the veteran and will be applied to periods 
both before and after the November 1996 change.  As such, the 
following discussion is limited to a review of the evidence 
in conjunction with the rating schedule as it existed prior 
to November 1996.

The evidence of record shows that the veteran served 
honorably during two tours in the Republic of Vietnam and was 
discharged in 1969.  Following service, he worked steadily as 
a construction foreman until he had a brain hemorrhage in 
1982.  During his recovery from the brain insult, the veteran 
began experiencing symptoms of post-traumatic stress 
disorder.  His treating VA psychiatrist described this to be 
a result of his no longer being able to suppress memories and 
feelings because of his cognitive deficits which occurred 
following the brain insult.  The treating psychiatrist 
reported in January and July of 1995 that the veteran's test 
scores were consistent with severe post-traumatic stress 
disorder and she had no reason to doubt his credibility.  She 
further stated that the veteran experienced a startle 
response, nightmares, hypervigilance, avoidance behavior, re-
experiencing, physiologic hyperarousal, and intense distress.

The veteran underwent VA examination in July 1998 and the VA 
examiner did not believe that the veteran met the criteria 
for a diagnosis of post-traumatic stress disorder.  This 
examiner stressed the fact that the veteran had had a 
successful career prior to his brain insult and ultimately 
diagnosed a mood disorder secondary to a cerebral aneurysm.  
Post-traumatic stress disorder was diagnosed at a May 2000 VA 
examination and a Global Assessment of Functioning score of 
55 was attributed to that disorder.  The examiner opined that 
if the veteran's chronic brain syndrome was also considered, 
his Global Assessment of Functioning score would be 45.  
Symptoms of post-traumatic stress disorder reported at that 
time were nightmares four to five times per week, daily 
intrusive memories, survivor guilt, anger, an exaggerated 
startle response, and hypervigilance.

In November 2000, a forensic psychologist reviewed the 
veteran's complete medical record and interviewed the 
veteran.  Following that evaluation, the psychologist opined 
that the veteran was significantly impaired in his capacity 
to perform work solely as a result of his post-traumatic 
stress disorder as he would be unable to participate in even 
the routine work activities he could perform if he only had 
the results of his 1982 brain insult because the post-
traumatic stress disorder caused emotionally intrusive 
experiences.  The psychologist further opined that the 
veteran had moderate to severe impairment in behaving in a 
stable manner and severe limitation in his ability to relate 
predictably in a work or work-like setting because of his 
symptoms of post-traumatic stress disorder.

The veteran underwent another VA examination in May 2001 by 
the same physician who examined him in July 1998 and did not 
believe he had post-traumatic stress disorder.  This examiner 
reluctantly conceded that the veteran had a post-traumatic 
stress disorder, stating that it was generous to say that he 
had a traumatic experience in the Republic of Vietnam.  It 
was reported that the veteran's employability would be 
limited due to post-traumatic stress disorder because of 
irritability and difficulty getting along with other people, 
but that the main reasons why he could not work were related 
to his brain disorder.  A Global Assessment of Functioning 
score of 60 was assigned with forty percent of that score 
being attributed to post-traumatic stress disorder.

In August 2002, the forensic psychologist who reported on the 
veteran's condition in November 2000 submitted an addendum to 
his report reiterating his belief that the veteran would be 
able to work with his brain disorder, but was unable to 
function in work and non-work settings because of his post-
traumatic stress disorder.  The psychologist fully 
acknowledged that the veteran was able to perform 
successfully in the work arena prior to his brain hemorrhage, 
but reported, as did the veteran's treating psychiatrist, 
that having time on his hands and not being able to ignore 
his thoughts because of his brain insult caused him to become 
disabled with severe symptoms of post-traumatic stress 
disorder.

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102 and 4.3.  Additionally, 
the Court noted in Mittleider v. West, 11 Vet. App. 181, 182 
(1998), that VA had interpreted 38 C.F.R. Section 3.102 to 
require the resolution of reasonable doubt when it was 
impossible to separate the effects of a service-connected 
condition and a nonservice-connected condition to require 
attributing the effects to the service-connected condition.

Therefore, given the evidence as outlined above, the Board 
finds that the veteran has been unable to obtain or retain 
employment as a result of his post-traumatic stress disorder 
since at least February 1995, the date of the grant of 
service-connected benefits.  The veteran's treating 
psychiatrist, who began treatment of the veteran before 1995, 
clearly opined that the veteran's delayed onset of post-
traumatic stress disorder was consistent with his not being 
able to block the symptoms of that disorder as he had done 
prior to his brain insult.  This medical professional has the 
most intimate relationship with the veteran of all those 
reporting on his well-being.  The opinion of the forensic 
psychologist is consistent with the opinion of the treating 
psychiatrist and is also accorded great weight in this 
decision.  Consequently, the Board finds that the veteran 
meets the criteria for the assignment of 100 percent initial 
disability evaluation for post-traumatic stress disorder and 
there is no evidence to suggest that staged ratings are 
required in this matter.  As such, the veteran's appeal is 
granted.


ORDER

A 100 percent initial disability evaluation for post-
traumatic stress disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

